Citation Nr: 0712445	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  What evaluation is warranted from November 8, 2001, for a 
deviated nasal septum currently rated as 10 percent 
disabling?


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1986 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that denied entitlement to service 
connection for hypertension.  This matter also comes before 
the Board from a March 2004 rating decision that granted 
entitlement to service connection for a deviated nasal septum 
and assigned a 10 percent rating, effective from November 8, 
2001.  

In April 2006, the Board remanded the appeal to give the 
veteran an opportunity to testify at the hearing he had 
requested.  Thereafter, after VA mailed notice of his hearing 
to his last address of record in February and March 2006, the 
veteran failed to show for his August 2006 hearing.  In 
December 2006, the Board requested a medical opinion as to 
the claim of service connection for hypertension.  In 
February 2007, the veteran was provided a copy of that newly 
obtained opinion and its addendum and given 60 days to reply.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  No reply 
was forthcoming.  Accordingly, VA may adjudicate this claim.

As to entitlement to service connection for hypertension, the 
Board recognizes that both the RO and the Board have 
previously characterized this issue as a claim to reopen 
coming to the Board on appeal from a February 2002 rating 
decision. 

However, upon further review of the record on appeal, the 
Board finds that the veteran's October 1986 statement was a 
timely notice of disagreement (NOD) with the July 1986 rating 
decision that first denied his claim.  See Beyrle v. Brown, 
9 Vet. App. 24, 27-28 (1996) (the Board may determine de novo 
whether a document is a NOD); 38 C.F.R. § 20.201 (2006) (a 
NOD requires a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result; it must be 
in terms which can reasonably be construed as disagreement 
and a desire for appellate review).  

Thereafter, he perfected this appeal when he filed his August 
2003 VA Form 9, Appeal to Board of Veterans' Appeals, 
following issuance by the RO of the August 2003 statement of 
the case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2006) (an 
appeal requires a NOD and a timely filed substantive appeal 
after issuance of a statement of the case).  The Board also 
finds that the veteran was provided adequate notice of the 
laws and regulations governing claims for service connection 
in the August 2003 statement of the case.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the current claim of entitlement to service 
connection for hypertension arises from an original claim 
filed by the veteran in July 1986.  Therefore, the Board has 
characterized this issue on appeal as set forth on the 
preceding page.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, 
hypertension is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
hypertension was incurred during military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that his current hypertension was first 
diagnosed in-service and he had had a problem with 
hypertension ever since that time.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Hypertension 
will be presumed to have been incurred in service if it 
manifested itself to a compensable degree within the first 
year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records 
include an April 1946 Report of Board Review that noted that 
the veteran's pulse needed to be rechecked after resting and 
it was opined that some unspecified defect, wound, injury, or 
disease was incurred in the line of duty.  However, service 
medical records are thereafter negative for complaints, 
diagnoses, or treatment relating to hypertension.  And, at 
the April 1947 separation examination his blood pressure was 
148/78.  It also included the opinion that his cardiovascular 
system was normal.  

Post-service, the first record diagnosing the veteran with 
hypertension dates from 2001.  See VA treatment records dated 
from September 2001 to May 2005.  

As to the origins of the veteran's hypertension, in the 
December 2007 VA medical opinion and its addendum it was 
opined that a "[r]eview of available information supports 
that it is at least as likely as not that the veteran's 
hypertension manifested in service or one year after 
service."  This opinion is not contradicted by any medical 
evidence of record.  Evans, supra.  

Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows that hypertension was incurred 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service 
connection for hypertension is granted. 

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the decision 
constitutes a complete grant of the benefit sought by the 
veteran, the Board may adjudicate the claim regardless of 
whether he was provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Further 
discussion of the VCAA is not warranted

ORDER

Service connection for hypertension is granted.


REMAND

As to entitlement to a higher evaluation for a deviated nasal 
septum, in a September 2004 statement the veteran expressed 
disagreement with the March 2004 rating decision that 
assigned his deviated nasal septum a ten percent rating.  
While the RO in a March 2005 rating decision thereafter 
readjudicated this claim, no further action was taken by the 
RO.  Hence, this issue must be remanded for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following action:

As to entitlement to a higher evaluation 
for a deviated nasal septum, the RO/AMC 
should issue a statement of the case.  
If, and only if, the veteran files a 
timely substantive appeal, should this 
issue be returned for review by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


